UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the transition period fromto Commission file number: 333-183310 HOMIE RECIPES, INC. (Exact name of registrant as specified in its charter) Nevada 45-5589664 (State or other jurisdiction (IRS Employer Identification No.) of Incorporation or organization) 112 North Curry Street, Carson City, Nevada 89703 (Address of principal executive offices and zip code) (775) 321-8225 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if smaller reporting company) x Smaller Reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yes¨ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 12, 2013 Common stock, $.001 par value 1 EXPLANATORY NOTE Homie Recipes, Inc., a Nevada corporation (the “Company”) is filing thisAmendment No. 1 to its Quarterly Report onForm 10-Q which was originally filed with the Securities and Exchange Commission (“SEC”) on November 14, 2013 (the “Original Form 10-Q”) to include a copy of Articles of Incorporation of the Company, as amended. Except for the amended disclosure noted above, the information in this Form 10-Q/A has not been updated to reflect events that occurred after November 14, 2013, the filing date of the Original Form 10-Q. Accordingly, this Form 10-Q/A should be read in conjunction with the Company’s filings made with the SEC subsequent to the filing of the Original Form 10-Q.Except as set forth above, all other information in the Company’s Original Form 10-Q remains unchanged. Item 6. Exhibits. Exhibit Description No. 3.1* Articles of Incorporation, as amended By-laws (incorporated by reference to the Registrant’s Registration Statement on Form S-1 filed August 14, 2012). 31.1* Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2* Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document (incorporated by reference to the Registrant’s Quarterly Report on Form 10-Q filed onNovember 14, 2013) 101.SCH XBRL Taxonomy Extension Schema (incorporated by reference to the Registrant’s Quarterly Report on Form 10-Q filed onNovember 14, 2013) 101.CAL XBRL Taxonomy Extension Calculation Linkbase (incorporated by reference to the Registrant’s Quarterly Report on Form 10-Q filed onNovember 14, 2013) 101.DEF XBRL Taxonomy Extension Definition Linkbase (incorporated by reference to the Registrant’s Quarterly Report on Form 10-Q filed onNovember 14, 2013) 101.LAB XBRL Taxonomy Extension Label Linkbase (incorporated by reference to the Registrant’s Quarterly Report on Form 10-Q filed onNovember 14, 2013) 101.PRE XBRL Taxonomy Extension Presentation Linkbase (incorporated by reference to the Registrant’s Quarterly Report on Form 10-Q filed onNovember 14, 2013) * Filed herewith. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HOMIE RECIPES, INC. Date: November25, 2013 By: /s/Jose Mari C. Chin Name: Jose Mari C. Chin Title: President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) 3
